Citation Nr: 1411498	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to March 12, 2009, for service-connected right shoulder impingement syndrome, causing neurological impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1992 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a video conference hearing before the Board in September 2013, and a transcript of the hearing has been associated with the record.  Additional evidence with a waiver of RO review was accepted at the hearing.


FINDING OF FACT

The Veteran filed a claim for service connection for right shoulder impingement syndrome causing neurological impairment at his March 12, 2009 hearing before a Decision Review Officer.  This was the first such claim of record.  It was subsequently determined for the first time that neurological changes into the hand were related to the service connected shoulder impairment.


CONCLUSION OF LAW

An effective date prior to March 12, 2009, is not warranted for the award of service connection for right shoulder impingement syndrome causing neurological impairment.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.151, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Veteran's earlier effective date claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under Veterans Claims Assistance Act of 2000 (VCAA).

Moreover, in the current claim for an earlier effective date, the law is dispositive, and where the law determines the outcome further development is not indicated.  See Livesay v. Principi, 15 Vet. App. 165 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran seeks an earlier effective date for the award of service connection for right shoulder impingement syndrome causing neurological impairment, with a 20 percent rating effective March 12, 2009.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit-of-the-doubt.  38 U.S.C.A. § 5107 (West 2002).

The Veteran contends his initial service connection claim for right shoulder impingement syndrome was filed earlier than recognized by VA.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

In November 1994 the Veteran claimed entitlement to service connection for a shoulder injury.  VA examination in May 1996 did not address neurological symptoms such as numbness.  There was an indication that the Veteran complained of pain in the right shoulder that awakened him at night.

Service connection for residuals, right shoulder and rotator cuff injury was granted effective December 6, 2005.  This was on the basis of new and material evidence being received after several prior denials had become final.

In a September 2007 hearing before a Decision Review Officer the Veteran in discussing right shoulder symptoms regarding his rotator cuff injury with tendinopathy indicated that he awoke with a numb hand every morning and pain in his shoulder while in service.  He reported that examiners thought it was related to his elbow.  At a December 2007 VA examination the Veteran reported he awoke with numbness in his hands.  

In October 2008 the Veteran had a private magnetic resonance imaging (MRI), which showed in part a posterior-inferior quadrant labral tear, with a para-labral cyst.  This MRI was submitted in November 2008 along with a notice of disagreement regarding the evaluation for the right shoulder rotator tear.  

On March 12, 2009, at his hearing before a Decision Review Officer for an increased rating for his shoulder disorder, the Veteran indicated that recent private MRI showed a labral tear with cyst, and that, according to his doctor, the cyst could be causing the arm numbness by impinging on a nerve.  The Decision Review Officer informed the Veteran that the impingement where his hand went numb was a separate disability, and that the hearing statements would be considered a separate claim.  

An April 2009 VA examination diagnosed the Veteran as having right shoulder impingement syndrome to include numbness and weakness of the right hand and arm secondary to the right shoulder injury.  As such it provided a nexus between the Veteran's right shoulder impingement syndrome, and his service-connected residuals of right shoulder and rotator cuff injury with tendinopathy.  

At his September 2013 hearing, the Veteran reported that while in the Navy his ulnar nerve was pinched at his elbow due to his shoulder going out of place when he slept.  He indicated that on awaking it took approximately forty-five minutes for feeling to return to his hand.  He reported that the surgeon at the Army Medical Center in Hawaii recommended surgery for findings to include lost "electricity" coming through his arm and a tear, and that he was given a Medical Board out of service when he declined surgery.  

Thus, the Veteran was awarded service connection and a 20 percent initial rating for his right shoulder impingement, effective March 12, 2009.  The effective date was based on the hearing before the Decision Review Officer in which numbness of the right shoulder was discussed and accepted as a separate claim.  Although the Veteran contends that he is entitled to an earlier effective date, the Board has found no communication from the Veteran to VA that could be construed as a claim for benefits prior to the claim established at the March 12, 2009 hearing.

Moreover, there is no medical evidence prior to that date which would suggest compensable neurological impairment secondary to the right shoulder disorder.  While occasional complaints of numbness are noted, the medical evidence prior to March 2009 did not relate the numbness to the shoulder, and it generally was reported to resolve after some minutes.  Thus, prior to March 2009 there is nothing to suggest that a separate compensable rating was in order.

As the Veteran's claim of service connection for right shoulder impingement was on March 12, 2009, the earliest effective date possible for the grant of service connection under the governing laws and regulations, outlined above, is the date assigned.  Accordingly, as a matter of law, the appeal seeking an effective date prior to that date for the grant of service connection for right shoulder impingement must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to March 12, 2009 for service-connected right shoulder impingement syndrome causing neurological impairment is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


